                Case 19-15157-SMG      Doc 155    Filed 04/21/20    Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

 In re:                                           Case No.19-15157
                                                  Chapter 13
 Fred James Hessler
                       Debtor    /

                          NOTICE OF LATE FILING OF PAPER
                        PURSUANT TO LOCAL RULE 5005-1(F)(2)

          Rachamin Cohen, ("Movant") files this Notice of Late Filing of Paper Pursuant to

To Local Rule 5005-1(F)(2) and states as follows:

          1.   The attached Response in Opposition to the Motion for the Imposition of

 Sanctions Against the Debtor and his Attorney Pursuant to Bankruptcy Rule 9011 [ECF

 No. 153] is filed for consideration at the hearing scheduled on April 22, 2020, at 9:30AM

 to consider the Motion for the Imposition of Sanction Against the Debtor and his Attorney

 Pursuant to Bankruptcy Rule 9011.

          2. Movant has been unable to comply with the requirement of Local Rule 5005-

 1(F)(1) for timely submission of papers in matters already set for hearing due to the

 following circumstances: We are living in unprecedented times; the past six weeks have

 not been business as usual. Undersigned parents were both infected with COVID19 and

 undersigned spent considerable amount of time to ensure they were being cared for and

 their recovery. Additionally, undersigned is working from home with four school-aged

 children and finds himself with new responsibilities of assisting in their distance learning,

 including sharing his work laptop.


          Movant respectfully requests that the court consider this paper at the above

 scheduled hearing.
                 Case 19-15157-SMG          Doc 155   Filed 04/21/20   Page 2 of 2



                                        CERTIFICATE OF SERVICE

        I, Rachamin Cohen, Attorney for Debtor Fred James Hessler, hereby certify that on
April 21, 2020, I electronically filed the Certificate of Service regarding the Notice of Late
Filing Paper with the United States Bankruptcy Court for the Southern District of Florida
using the CM/ECF System. I have served the foregoing documents on the following CM/ECF
participants:

        Office of the US Trustee               USTPRegion21.MM.ECF@usdoj.gov
        Robin R Weiner                         ecf@ch13weiner.com;ecf2@ch13weiner.net
        Steven G Powrozek                      spowrozek@logs.com
        Isabel Colleran                        isabel.colleran@blaxgray.com
        Mark Roher                             mroher@markroherlaw.com

        I certify that on April 21, 2020 I have mailed via first-class mail, postage prepaid, the
documents electronically filed with the Court on the additional parties listed below.
                                                 Submitted by:
                                                 /s/ Rachamin Cohen
                                                 Rachamin “Rocky” Cohen, Esq.
                                                 Attorney for Debtor
                                                 Florida Bar No. 96305
                                                 Cohen Legal Services, PA
                                                 12 SE 7th Street
                                                 Suite 805
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: 305-570-2326
                                                 Email: Rocky@lawcls.com
VIA USPS:
Bachrodt, Louis CIII
1801 West Atlantic Boulevard
Pompano Beach, FL 33069

Tri-County Truck & Equipment
1801 W Atlantic Blvd
Pompano Beach, FL 33069

BCSS Ltd.
c/o Law Office of Mark S. Roher, P.A.
150 S. Pine Island Road, Suite 150
Plantation, FL 33324


 LF-36 (rev. 12/01/09)
